


Exhibit 10.8




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
RESTRICTED STOCK AGREEMENT
(PURSUANT TO THE TERMS OF THE
POOL CORPORATION
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN)
This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is between
Pool Corporation, a Delaware corporation ("Company"), and
_____________("Recipient"), and is dated as of the date set forth immediately
above the signatures below.
1.    Grant of Restricted Stock. The Company hereby grants to Recipient all
rights, title and interest in the record and beneficial ownership of ________
shares (the "Restricted Stock" or the “Incentive”) of common stock, $.001 par
value per share, of Company ("Common Stock") subject to the conditions described
in Paragraphs 4 and 5 as well as the other provisions of this Restricted Stock
Agreement. The Restricted Stock is granted pursuant to and to implement in part
Pool Corporation’s Amended and Restated 2007 Long-Term Incentive Plan (as
amended and in effect from time to time, the "Plan") and is subject to the
provisions of the Plan, which is hereby incorporated herein and is made a part
hereof, as well as the provisions of this Restricted Stock Agreement. Recipient
agrees to be bound by all of the terms, provisions, conditions and limitations
of the Plan and this Restricted Stock Agreement and in the event of any
inconsistency, the provisions of the Plan shall control. All capitalized terms
have the meanings set forth in the Plan unless otherwise specifically provided.
All references to specified paragraphs pertain to paragraphs of this Restricted
Stock Agreement unless otherwise specifically provided.
2.    Custody of Restricted Stock. Upon satisfaction of the vesting conditions
set forth in Paragraph 4 or the occurrence of any of the events contemplated by
Paragraph 5(b) or 5(c), Company shall issue and deliver to Recipient a
certificate or certificates for such number of shares of Restricted Stock as are
required to be issued and delivered under this Restricted Stock Agreement. Prior
to the satisfaction of such vesting conditions or the occurrence of such events,
the Restricted Stock is not transferable and shall be held in trust until such
time as the applicable restrictions on the transfer thereof have expired or
otherwise lapsed.
3.    Risk of Forfeiture. Subject to Paragraph 5, should Recipient's employment
(defined below) with Company and each subsidiary (as the term "subsidiary" is
defined in the Plan) terminate prior to the vesting date set forth in Paragraph
4, Recipient shall forfeit the Restricted Stock that would otherwise have vested
on such dates.



--------------------------------------------------------------------------------




4.    Vesting Dates. Subject to Paragraph 5, the shares of Restricted Stock
subject to this Restricted Stock Agreement shall vest in full on [ ].
5.    Termination of Employment; Change of Control. Voluntary or involuntary
termination of employment, retirement, death or Disability of Recipient, or
termination of employment for Cause or with Good Reason following a Change of
Control, shall affect Recipient's rights under this Restricted Stock Agreement
as follows:
a.    Voluntary or Involuntary Termination. If, other than as specified below or
as otherwise determined by the Committee, Recipient voluntarily terminates
employment (defined below) or if Recipient's employment is terminated
involuntarily, then Recipient shall forfeit the right to receive all shares of
Restricted Stock that have not theretofore vested pursuant to Paragraph 4;
b.    Change of Control. If a Change of Control shall occur and the Recipient’s
employment is terminated by the Company or a Subsidiary without Cause or by the
Recipient for Good Reason within two years following the Change of Control, then
all nonvested Restricted Stock shall fully vest as of such termination date, all
restrictions (other than those described in Paragraph 9) applicable to such
Restricted Stock shall terminate and Company shall release from escrow or trust
and shall issue and deliver to Recipient a certificate or certificates for all
shares of Restricted Stock.
c.    Death or Disability. If Recipient's employment is terminated by death or
Disability, then immediately all nonvested Restricted Stock shall fully vest,
all restrictions (other than described in Paragraph 9) applicable to Restricted
Stock shall terminate and Company shall release from escrow or trust and shall
issue and deliver to Recipient, or in the case of death, to the person or
persons to whom Recipient's rights under this Restricted Stock Agreement shall
pass by will or by the applicable laws of descent and distribution, or in the
case of Disability, to Recipient's personal representative, a certificate or
certificates for all Restricted Stock.
d.    Retirement. If Recipient’s employment is terminated by Retirement,
provided that the Recipient does not engage in Competition directly or
indirectly against the Company, as determined by the Compensation Committee or
the President of the Company, the Restricted Stock not vested on the date of
Retirement shall continue to vest in accordance with the original vesting
schedule and once vested, all restrictions (other than described in Paragraph 9)
applicable to Restricted Stock shall terminate and Company shall release from
escrow or trust and shall issue and deliver to Recipient, a certificate or
certificates for all Restricted Stock.
e.    Definition of Employment. For purposes of this Restricted Stock Agreement,
"employment" means employment by Company or a subsidiary. In this regard,
neither the transfer of Recipient from employment by Company to employment by a
Subsidiary nor the transfer of Recipient from employment by a subsidiary to
employment by Company shall be deemed to be a termination of employment of
Recipient. Moreover, the employment of Recipient shall not be deemed to have
been terminated because of absence from active employment on account of
temporary illness or during authorized vacation or during temporary leaves of
absence from active employment granted by Company or a subsidiary for reasons of
professional advancement, education, health, or government service, or during
military leave for any period if Recipient returns to active employment within
90 days after the termination of military leave, or during any period required
to be treated as a leave of absence by virtue of any valid law or agreement. The
Compensation Committee’s determination in good faith regarding whether a
termination of employment of any type or Disability has occurred shall be
conclusive and determinative.

2

--------------------------------------------------------------------------------




f.    Definition of Competition. For purposes of this Restricted Stock
Agreement, "Competition" is deemed to occur if a Recipient, who ceases to be
employed by the Company or its subsidiaries or who ceases to provide services to
the Company or its Subsidiaries, obtains a position as a full-time or part-time
employee of, as a member of the board of directors of, or as a consultant or
advisor with or to, or acquires an ownership interest in excess of 5% of, a
corporation, partnership, firm or other entity that engages in any of the
businesses of the Company or any Subsidiary.
g.    Definition of Retirement. For purposes of this Restricted Stock Agreement,
“Retirement” shall mean termination of the Recipient’s employment if the
Recipient has been employed by the Company or a Subsidiary on a continuous basis
for a period of at least ten years, the Recipient has attained the age of 55
years, and if Retirement shall occur within one year of the date of this grant
[2 years in the case of the CEO], the Recipient has provided the Company with a
minimum of one year advance written notice of Recipient’s intention to retire.
h.    Definition of Disability.    For purposes of this Restricted Stock
Agreement, “Disability” shall mean a disability that would entitle the Recipient
to the payment of disability payments under the Company’s or Subsidiary’s
long-term disability plan or as otherwise determined by the Committee.
i.    Definition of Subsidiary.    For purposes of this Restricted Stock
Agreement, “Subsidiary” shall mean any corporation or other entity of which the
Company owns securities having a majority of the ordinary voting power in
electing the board of directors or similar governing body, either directly or
through one or more Subsidiaries.
j.    Definition of Cause.    For purposes of this Restricted Stock Agreement,
“Cause” shall mean (i) conviction of a felony or any crime or offense lesser
than a felony involving the property of the Company or a Subsidiary; (ii)
conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; (iii) willful refusal to perform or
substantial disregard of duties properly assigned, as determined by the Board;
or (iv) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary. The
determination as to whether the Recipient was terminated for Cause shall be made
by the President and/or the Board in its sole discretion.

3

--------------------------------------------------------------------------------




k.    Definition of Good Reason.    For purposes of this Restricted Stock
Agreement, “Good Reason” shall mean either of the following (without Recipient’s
express written consent): (i) a diminution in Recipient’s base salary as of the
day immediately preceding the Change of Control, (ii) a diminution in the
Recipient’s authority, duty or responsibilities as they existed immediately
preceding the Change of Control, or (iii) the Company’s requiring Recipient to
be based at any office or location more than 50 miles from Recipient’s principal
office or location as of the day immediately preceding the Change of Control.
Notwithstanding the foregoing, Recipient shall not have the right to terminate
Recipient’s employment hereunder for Good Reason unless (1) within 30 days of
the initial existence of the condition or conditions giving rise to such right
Recipient provides written notice to the Company of the existence of such
condition or conditions, and (2) the Company fails to remedy such condition or
conditions within 30 days following the receipt of such written notice (the
“Cure Period”). If any such condition is not remedied within the Cure Period,
Recipient must terminate Recipient’s employment with the Company within a
reasonable period of time, not to exceed 30 days, following the end of the Cure
Period.
6.    Ownership Rights. Subject to the restrictions set forth herein and subject
to Paragraph 9, Recipient is entitled to all voting and ownership rights
applicable to the Restricted Stock, including the right to receive any dividends
that may be paid on Restricted Stock, whether or not vested.
7.    Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company's capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
8.    Adjustment of Shares. Except in the case of a Change of Control as
otherwise provided in the Plan or herein, in the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company ("Recapitalization Events"), then for all purposes references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property that holders of Common Stock of Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property shall be treated in
the same manner and shall be subject to the same restrictions as the underlying
Restricted Stock.

4

--------------------------------------------------------------------------------




9.     Certain Restrictions. By accepting the Restricted Stock, Recipient agrees
that if at the time of delivery of certificates for shares of Restricted Stock
issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the "Act"),
Recipient will acquire the Restricted Stock for Recipient's own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Recipient will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
10.     Nontransferability of Incentive. This Incentive is not transferable
other than by will, the laws of descent and distribution or by domestic
relations order, as defined in the Code. No right or benefit hereunder shall in
any manner be liable for or subject to any debts, contracts, liabilities, or
torts of Recipient.
11.     Amendment and Termination. No amendment or termination of this
Restricted Stock Agreement which would impair the rights of Recipient shall be
made by the Compensation Committee at any time without the written consent of
Recipient. No amendment or termination of the Plan will adversely affect the
right, title and interest of Recipient under this Restricted Stock Agreement or
to Restricted Stock granted hereunder without the written consent of Recipient.
12.     No Guarantee of Employment. This Restricted Stock Agreement shall not
confer upon Recipient any right with respect to continuance of employment or
other service with Company or any subsidiary, nor shall it interfere in any way
with any right Company or any subsidiary would otherwise have to terminate such
Recipient's employment or other service at any time.
13.     Withholding of Taxes. Company shall have the right to (i) make
deductions from the number of shares of Restricted Stock otherwise deliverable
upon satisfaction of the conditions precedent under this Restricted Stock
Agreement (and other amounts payable under this Restricted Stock Agreement) in
an amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.
14.     No Guarantee of Tax Consequences. Neither Company nor any subsidiary nor
the Compensation Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.
15.     Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

5

--------------------------------------------------------------------------------




16.     Governing Law. The Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.
17.     Section 83(b) Election. The Recipient has reviewed with the Recipient’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Restricted Stock Agreement.
The Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Recipient understands
that the Recipient (and not the Company) shall be responsible for the
Recipient’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Recipient understands that the Recipient may
elect to be taxed at the time the shares are granted by filing an election under
Section 83(b) of the Code with the IRS within thirty days from the date of
grant. The Recipient acknowledges that it is the Recipient’s sole responsibility
and not the Company’s to file timely the election under Section 83(b), even if
the Recipient requests the Company or its representatives, to make this filing
on the Recipient’s behalf.
18.     Miscellaneous Provisions.
(a) Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan shall not be deemed to be a contract of employment
between the Company or any of its subsidiaries and any person. Receipt of an
Incentive under the Plan at any given time shall not be deemed to create the
right to receive in the future an Incentive under the Plan, or any other
incentive awards granted to an employee of the Company or any of its
subsidiaries, and shall not constitute an acquired labor right for purposes of
any foreign law. The Plan shall not afford any recipient of an Incentive any
additional right to severance payments or other termination awards or
compensation under any foreign law as a result of the termination of such
recipient's employment for any reason whatsoever.
(b) Not a Part of Salary. The value of the Restricted Stock granted pursuant to
this Restricted Stock Agreement shall not be included as compensation, earnings,
salaries or other similar terms used when calculating Recipient’s benefits under
any employee benefit plan sponsored by the Company except as such plan otherwise
expressly provides.
(c) Electronic Delivery and Signatures. Recipient hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Recipient hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Recipient consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan. 

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Restricted Stock
Agreement as of the [ ] day of [ ], 20___.
 
"COMPANY"
 
POOL CORPORATION
 
 
By:
 
Name:
 
Title:
 
 
 
"Recipient"
 
 
 
 
Name:
 



 
 





7